Grace, J.
I concur in the result.
BobiNSON, J.
I ohn Druey is a son of the deceased, and the plaintiff
is his wife. The plaintiff brings this action to quiet her title to a lot in Minot, and she appeals from a judgment against her. She claims title under a deed made by her deceased mother-in-law, which deed was not recorded, and was found among the papers of the deceased. The express consideration of the deed is $1,650. It is dated and acknowledged November 9, 1908, and signed by Margaret Druey (by her mark). As J ohn Druey testifies, the plaintiff was not present when the deed was made, but it was subsequently delivered to his wife in her home, when no one was present only John, the mother, and his wife. He paid for the deed, by check, $400, and cash, $200, and by a release of a claim to a lot given him or his wife by the deceased. He and his wife lived on the lot in question several months, when they left it and went to live on a homestead in Canada. On their leaving for Canada the deceased gave to John $600, which he claims to have received as a loan, and it is claimed that the plaintiff gave back the deed to her mother-in-law for safe-keeping. However, the mother took posses*482sion of the lot as ber own, contracted to sell it to one party, wb.o put on it a house worth $3,600. She paid him $3,600 and rescinded the contract ; and in the same way she contracted to sell it to another, and by agreement that contract was rescinded. She paid on the property all the taxes, and insured it in her own name, and treated it as her own, and plaintiff never asserted any title to it. In 1916 she died and John was appointed administrator of the estate. He made and swore to an inventory of the estate in which the lot was listed as part of the estate of the deceased, and the $600, which he claims to have received as a loan, was not listed as an asset of the estate. Afterwards, some six months after the appointment of the administrator, the plaintiff brought this action against her husband, and him alone, to quiet title to the lot and to compel him to deliver the deed to her. He served an answer admitting her claim. Then the other heirs of the deceased intervened. Doubtless the deed was made with the intention of delivering it to the plaintiff and selling the lot to her. There is no convincing proof of a delivery of the deed, while the proof is entirely convincing that if there was a delivery or a contract to deliver the deed to the plaintiff, the transaction was rescinded. The consideration was restored, the deed was delivered back to the deceased, and she entered into possession of the premises as owner; and it is fair to presume that if the deed had been delivered John or his wife would have put it on record, and that the property would not have been listed as a part of the estate. The facts in the case speak louder than words, and show conclusively that the lot in question was properly listed as a part of the estate.
The findings of fact, as made by the trial court, are in accordance with the evidence, and the conclusions of law are correct.
Judgment affirmed.